Exhibit 10.2

 

[ex_184915img001.gif]

 

 

May 1, 2006

 

 

Dr. Sean Tucker

West Coast Biologicals, Inc.

360 Langton St., Suite 301

San Francisco, CA 94103

 

Dear Sean:

 

West Coast Biologicals, Inc. (the “Company”) is pleased to set forth the
following terms of your full-time employment with the Company in the position of
Vice President, Research and Director of Immunology. You will report to the
Company’s Chief Executive Officer and Board of Directors, and your job
responsibilities will include those tasks and duties you have performed in the
past and any additional duties or projects as requested by the Chief Executive
Officer and the Board of Directors. You will be expected to loyally and
conscientiously perform all of the duties and obligations required of you to the
reasonable satisfaction of the Company.

 

During the term of your employment, you agree that you will not render any
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the
Company’s Board of Directors, provided that you may accept speaking or
presentation engagements in exchange for honoraria, serve on boards of
non-competitive companies or charitable organizations, and own up to 1% of the
outstanding equity securities of a corporation whose stock is listed on a
national securities exchange (or any other company with the approval of the
Board). You agree not to directly or indirectly engage or participate in any
business that is competitive with the Company's business.

 

Salary and Benefits

 

The Company understands and appreciates your willingness to forego cash
compensation (other than $5,000) for your services to date. Accordingly,
following the closing of the Company’s Series A Preferred Stock financing in the
amount of at least $2 million, the Company shall review your cash compensation,
taking into account salaries/bonuses for officers in similar positions at other
companies. The minimum salary shall be $125,000 per year, provided you remain
employed full-time by the Company. Your salary will be payable pursuant to the
Company’s regular payroll policy, which will provide either that payments are
made once a month or twice a month. The Company will review your cash
compensation annually as part of the Company’s normal review process.

 

The Company will provide you with the opportunity to participate in standard
benefit plans, if any, available to other similarly situated employees, subject
to any eligibility requirements imposed by such plans. You will be entitled to
15 days of paid vacation per year (which may be accrued up to a maximum of 45
days), up to 7 days of paid sick leave, and 8 paid holidays. Vacation may not be
taken before it is accrued, unless approved by the Board of Directors.

 

 

--------------------------------------------------------------------------------

 

 

Equity Compensation

 

The Board of Directors will review your equity compensation package on at least
a semi-annual basis to ensure that you have adequate and competitive equity
incentives to ensure the Company’s success. You will be eligible to participate
in the Company’s equity incentive programs to the same extent as other executive
officers of the Company, provided that your future stock option and/or
restricted stock awards will be entirely at the discretion of the Board of
Directors.

 

 

Severance

 

If during the term of your employment, (1) you are terminated without “cause”,
or (2) you voluntarily resign for “good reason”, then one-half (1/2) of your
Option Shares shall vest and become immediately exercisable, except that if
there are fewer than one-half (1/2) of the Option Shares unvested, then all
remaining unvested Option Shares shall vest and become immediately exercisable.
As used in this agreement, “Option Shares” shall mean all options to purchase
Company stock held by you at the relevant time, whether or not such options are
vested or unvested.

 

For the purposes hereof, “cause” shall mean that you:

 

 

•

are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or commit any
unlawful act of personal dishonesty resulting in personal enrichment in respect
of your relationship with the Company or any subsidiary or affiliate or
otherwise detrimental to the Company in any material respect;

 

 

•

fail to consistently perform your material duties to the Company in good faith
and to the best of your ability; provided that the Company shall not be
permitted to terminate you pursuant to this clause unless it has first provided
you with written notice and an opportunity to cure such failure;

 

 

•

willfully disregard or fail to follow instructions from the Company’s senior
management or board of directors to do any legal act related to the Company’s
business;

 

 

•

exhibit habitual drunkenness or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company; or

 

 

•

commit any material violation of any state or federal law relating to the
workplace environment.

 

Solely for the purposes of the severance provisions herein, “good reason” shall
mean that you voluntarily cease employment with the Company due to (i) a
significant change or reduction in your job duties and responsibilities, (ii) a
reduction in your cash compensation of more than 10%

 

2

--------------------------------------------------------------------------------

 

 

(following the establishment of your cash compensation as contemplated herein),
or (iii) a change in your job location of more than 50 miles from its previous
location.

 

At-Will Employment

 

Your employment with the Company is “at-will.” That means that it is not for any
specified period of time and can be terminated either by you or by the Company
at any time, with or without advance notice, and for any or no particular reason
or cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with or without notice at any time in the sole
discretion of the Company. The “at-will” nature of your employment is one aspect
of our employment relationship that will not change during your tenure as an
employee, except by way of written agreement expressly altering the at-will
employment relationship and signed by you and the Company’s Board of Directors.

 

Conditions

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following (to the extent such conditions have not been previously satisfied):

 

 

•

Your ability to provide satisfactory documentary proof of your identity and
eligibility to work in the United States (if you have not already done so,
please provide the INS Form 1-9, Employment Eligibility Verification, the second
page of which includes a description of acceptable documentary proof).

 

 

•

Your signed agreement to, and ongoing compliance with, the terms of the enclosed
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement.

 

 

•

Your consent to, and our receipt of results satisfactory to the Company of,
reference and background checks conduct at the Company’s discretion.

 

 

•

Your execution and return of the enclosed copy of this letter to me no later
than the due date on the last page of this letter, after which time this offer
will expire. By signing and accepting this offer, you represent and warrant
that: (a) you are not subject to any pre- existing contractual or other legal
obligation with any person, company or business enterprise which may be an
impediment to your employment with, or your providing services to, the Company
as its employee; and (b) you have no and shall not bring onto Company premises,
or use in the course of your employment with the Company, any confidential or
proprietary information of another person, company or business enterprise to
whom you previously provided services.

 

Other

 

If you accept this offer, and the conditions of this offer are satisfied, this
offer and the written agreements referenced in this letter shall constitute the
complete agreement between you and the

 

3

--------------------------------------------------------------------------------

 

 

Company with respect to the terms and conditions of your employment. This letter
shall supersede any existing employment arrangement or agreement with the
Company. Any representations, whether written or oral, not contained in this
letter or contrary to those contained in this letter, that may have been made to
you are expressly cancelled and superseded by this offer. Except as otherwise
specified in this letter, the terms and conditions of your employment pursuant
to this letter may not be changed, except by a writing issued by the President.
California law shall govern this letter. If any provision of this letter is held
invalid or unenforceable, such provision shall be severed, and the remaining
provisions shall continue to be valid and enforceable.

 

We look forward to you accepting this offer and continuing our mutually
rewarding relationship. If you accept this offer, please date and sign below on
the enclosed copy of this letter and return it to me no later than May 20, 2006.
If you have any questions regarding this letter, please feel free to contact me
at                    .

 

Sincerely,

 

WEST COAST BIOLOGICALS, INC.

 

 

/s/ Dr. Mark Backer 

Dr. Mark Backer

 

I accept the above terms and conditions of my employment with the Company.

 

Dated:     May 20, 2006 /s/ Dr. Sean Tucker            Signature

 

 

4